Exhibit 10.1

 

LOGO [g918933snap0001.jpg]  

STOCK OPTION AWARD

AGREEMENT

 

GRANTED TO

  

GRANT DATE

  

NUMBER OF

STOCK OPTION

SHARES

  

PER SHARE
EXERCISE PRICE

  

SOCIAL

INSURANCE
NUMBER

[Name]

 

[Street Address]

 

[City Province Postal Code]

 

[Country]

   mm/dd/yyyy    Xxxxx    $xxx    xxx-xxx-xxx

 

1.

This Grant. Apogee Enterprises, Inc., a Minnesota corporation (the “Company”),
hereby grants to the individual named above (the “Employee”), as of the above
grant date and subject to the terms and conditions set forth in this stock
option award agreement (this “Agreement”) and in the Apogee Enterprises, Inc.
2019 Stock Incentive Plan, as amended from time to time (the “Plan”), the right
and option (the “Option”) to purchase all or any part of an aggregate of the
number of shares of common stock specified in the grant summary above (the
“Shares”), at the Option purchase price specified in the grant summary (which
shall be 100% of the Fair Market Value of the common stock on the date the award
is granted). Capitalized terms used in this Agreement which are not defined
herein shall have the meanings given to such terms in the Plan. The Option
terminates at the close of business ten (10) years from the Grant Date
(specified in the summary above) unless terminated at an earlier time in
accordance with this Agreement or the Plan. The Option is not intended to be an
incentive stock option within the meaning of Section 422 of the Code.

 

2.

Vesting, Forfeiture and Exercisability. Except as provided below, the Option
shall vest as follows:

 

Vesting Date

  

Number of

Option Shares Vested

______, 20__

   ___

______, 20__

   ___

______, 20__

   ___

______, 20__

   ___

The Option may be exercised as to any portion of the Option that is vested.

Termination of Employment. Upon the Employee’s Termination of Employment, any
remaining unvested portion of the Option shall cease vesting immediately, and
shall be irrevocably forfeited on the 30th day following the Employee’s
Termination of Employment, unless vesting is accelerated as provided below. At
any time within a period of 90 days after a Termination of Employment other than
for death or Disability, the Employee may exercise the vested portion of the
Option (unless terminated earlier by expiration of the Option term under
Section 1).

Retirement or Involuntary Termination Without Cause. In the event the Employee
incurs an involuntary Termination of Employment by the Company without Cause, or
a voluntary Termination of Employment by reason of the Employee’s Retirement,
the Committee reserves the right, exercisable by the Committee prior to or
within 30 days following the date of the Employee’s Termination of Employment,
to cause vesting of the remaining unvested Option to be accelerated, in whole or
in part, as of the date of such Termination of Employment.

 

1



--------------------------------------------------------------------------------

Disability or Death. In the event the Employee incurs a Termination of
Employment by reason of the Employee’s Disability or death, any remaining
unvested portion of the Option shall vest as of the date of such Disability or
death. At any time within a period of one year after the Employee’s date of
termination for Disability or death, as applicable, the Employee or the personal
representatives or administrators of the Employee’s estate, as applicable, may
exercise the Option (unless terminated earlier by expiration of the Option term
under Section 1).

Change in Control. In the event of a Change in Control of the Company and the
Employee simultaneously or subsequently incurs a Termination of Employment by
the Company without Cause or by the Employee for Good Reason, any remaining
unvested portion of the Option shall vest as of the date of such Termination of
Employment.

Any portion of the Option that remains unexercised as of the expiration of the
exercise periods allowed under this Section 2 shall terminate. The terms
“Cause,” “Good Reason,” and “Termination of Employment” are defined in the
attached Exhibit A.

 

3.

Rights as Shareholder and Restrictions. Prior to the issuance of Shares with
respect to the Option, the Employee shall not have ownership or rights of
ownership of any Shares underlying the Option. The Option may not be sold,
assigned, transferred or pledged, other than by will or the laws of descent and
distribution, and any such attempted transfer shall be void.

 

4.

Method of Exercise of Option. The vested portion of the Option may be exercised
only during the term of the Option by delivery of a notice of exercise in such
form as may designated by the Committee from time to time. The notice must state
the number of Shares being exercised and include payment in full of the purchase
price and any Tax-Related Items (as defined in Section 6 below). Payment of the
purchase price and Tax-Related Items shall be made (i) in cash, (ii) by delivery
of unencumbered shares of common stock of the Company previously acquired having
a Fair Market Value equal to the exercise price and Tax-Related Items, (iii) by
a combination of cash and shares under (i) and (ii) above; (iv) by withholding
Shares that would otherwise be issued upon such exercise having a Fair Market
Value on the date of exercise equal to the exercise price and Tax-Related Items,
or (v) by a cashless (broker-assisted) exercise that complies with all
applicable laws. The Company shall issue Shares in the Employee’s name and may,
at its option, issue the Shares by book-entry registration or issuance of a
stock certificate or certificates.

Notwithstanding the foregoing, if the Employee resides or is employed in a
country where the local foreign exchange rules and regulations either preclude
the remittance of currency out of the country for purposes of paying the
purchase price, or require the Company and/or the Employee to secure any legal
or regulatory approvals, complete any legal or regulatory filings, or undertake
any additional steps for remitting currency out of the country, or to facilitate
administration of the Plan, the Committee may restrict the method of exercise to
a form of cashless exercise (as it determines in its sole discretion).
Alternatively, the Committee may require the Employee to sell any Shares the
Employee acquires under the Plan immediately or within a specified period
following a Termination of Employment (in which case, this Agreement shall give
the Company authority to issue sale instructions on the Employee’s behalf).

 

5.

Limit on Option Benefit. Notwithstanding any provision in this Agreement to the
contrary, the maximum Share price that can be used for the exercise of any
Option Share under this Agreement shall be $35.70 USD per Share (the “Maximum
Price”). At the time of exercise of an Option Share, the Employee’s
“compensatory gain per Share” (i.e., the value of a Share at the time of
exercise minus the per Share exercise price) shall be determined using the Fair
Market Value of a Share at the time of exercise; provided that the Fair Market
Value per Share shall not exceed the Maximum Price. The Employee’s “total
allowable compensatory gain” shall equal the compensatory gain per Share times
the number of Option Shares being exercised at a given time. In the event that
an exercise of the Option would result in a gain in excess of the total
allowable compensatory gain, Shares otherwise issuable upon exercise shall be
forfeited to the extent necessary until the gain received no longer exceeds the
total allowable compensatory gain. Fractional shares, if any, resulting from
such reduction shall be rounded down to the nearest share. The Maximum Price
shall be subject to equitable adjustment under Section 4(c) of the Plan in order
to prevent dilution or enlargement of benefits.

 

6.

Income Taxes. The Employee is liable for any federal, state and local income or
other taxes (“Tax-Related Items”) applicable upon the exercise of the Option or
the subsequent disposition of any of the Shares, and the Employee acknowledges
that he or she should consult with his or her own tax advisor regarding the
applicable tax consequences. Upon exercise of the Option, the Employee shall
promptly pay to the Company in cash, and/or the

 

2



--------------------------------------------------------------------------------

  Company may withhold from the Employee’s compensation, all applicable taxes
required by the Company to be withheld or collected upon such vesting. Absent a
timely election of a withholding method (as determined by the Committee), the
Employee hereby consents to authorize the Company to undertake a cashless
(broker-assisted) sale of Shares to cover all Tax-Related Items.

 

7.

Acknowledgment. This Option grant shall not be effective until the Employee
dates and signs the form of Acknowledgment below and returns a signed copy of
this Agreement to the Company. By signing the Acknowledgment, the Employee
agrees to the terms and conditions of this Agreement and the Plan and
acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:     APOGEE ENTERPRISES, INC.      

By:

 

EMPLOYEE’S SIGNATURE       [Name]         Chief Executive Officer and President
DATE             DATE

 

3



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS USED IN THE

STOCK OPTION AWARD AGREEMENT

The following terms used in this Agreement have the following meanings:

“Cause” shall mean:

(i) the willful and continued failure by the Employee substantially to perform
his or her duties and obligations (other than any such failure resulting from
his or her incapacity due to physical or mental illness or any such actual or
anticipated failure resulting from the Employee’s termination for Good Reason),

(ii) the Employee’s conviction or plea bargain of any felony or gross
misdemeanor involving moral turpitude, fraud or misappropriation of funds, or

(iii) the willful engaging by the Employee in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on the Employee’s part shall be considered “willful” unless done,
or omitted to be done, by the Employee in bad faith and without reasonable
belief that his or her action or omission was in the best interests of the
Company.

“Good Reason” shall mean the occurrence of any of the following events, in each
case, after the Employee has provided written notice to the Company within 30
days of the occurrence of such event and the Company has failed to cure, to the
Employee’s reasonable satisfaction, the cause of such event within 30 days after
the date of such written notice (and the Employee terminates employment within
30 days of the expiration of such cure period), except for the occurrence of
such an event in connection with the termination or reassignment of the
Employee’s employment by the Company (or any Affiliate then employing the
Employee) for Cause, for Disability or for death:

(i) the assignment to the Employee of employment duties or responsibilities
which are not at least of materially comparable responsibility and status as the
employment duties and responsibilities held by the Employee immediately prior to
a Change in Control, or any removal of the Employee from or any failure to
reelect or reappoint the Employee to any positions held by the Employee
immediately prior to a Change in Control, except in connection with the
termination of his or her employment for Disability, Retirement or Cause, or as
a result of the Employee’s death, or by the Employee other than for Good Reason;

(ii) a material reduction by the Company (or any Affiliate then employing the
Employee) in the Employee’s base salary as in effect immediately prior to a
Change in Control or as the same may be increased from time to time during the
term of this Agreement; or

(iii) the Company’s (or any Affiliate then employing the Employee) requiring the
Employee to be based anywhere other than within 50 miles of the Employee’s
office location immediately prior to a Change in Control, except for
requirements of temporary travel on the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations
immediately prior to a Change in Control.

“Termination of Employment” shall mean the Employee’s termination of employment
with the Company and all Affiliates. For avoidance of doubt, if the Employee is
employed by an Affiliate that is sold or otherwise ceases to be an Affiliate of
the Company, the Employee shall incur a Termination of Employment.

 

4